IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 188 DB 2020 (No. 6 RST 2021)
                                             :
SANDRA LEIGH MOSER                           :   Attorney Registration No. 89443
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 12th day of February, 2021, the Report and Recommendation of

Disciplinary Board Member dated February 4, 2021, is approved and it is ORDERED that

Sandra Leigh Moser, who has been on Inactive Status, has demonstrated that she has

the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.